Per Curiam.
This appeal is from a judgment of the Superior Court rendered on a complaint and cross complaint, each alleging that the marriage of the parties had irretrievably broken down. The appeal is brought by the plaintiff who has made an *362unsuccessful wholesale attack on the court’s finding of facts in an apparent attempt to have this court retry the issues of fact. The finding is not subject to correction in any material matter.
The principal claim of the plaintiff is that the court abused its discretion in awarding the plaintiff fifty dollars per week in alimony and one-half of the net proceeds of the sale of the marital home. She believes that she should have been made a more substantial award.
The court’s conclusions are amply supported by the facts reported in its finding. It is clear that the court fully considered the criteria codified in §§ 46-51 and 46-52 of the General Statutes, and it could reasonably have concluded as it did. See deCossy v. deCossy, 172 Conn. 202, 374 A.2d 182; Chambliss v. Chambliss, 171 Conn. 278, 370 A.2d 924. It did not abuse its discretion.
There is no error.